Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission mailed on February 3, 2021 has been entered.
New claims 64 and 65 are acknowledged.  Claim 58 has been canceled.  Claims 5 and 63 have been amended.
Claims 5, 50-55, 57, 59, 60 and 62-65 are pending in the present application.
Accordingly, claims 5, 50-55, 57, 59, 60 and 62-65 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's Amendment and Response filed February 3, 2021 have been considered.  Rejections and/or objections not reiterated from the previous Office Action mailed August 4, 2020 are hereby withdrawn.  Any arguments addressing said rejections 


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed February 3, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


Claim Rejections - 35 USC § 103
In the previous Office Action mailed August 4, 2020, claims 5, 50-55, 57-60, 62 and 63 were rejected under 35 U.S.C. 103 as being obvious over Li et al. (BMC Genomics, 2012 Vol. 13:pages 1-10) in view of Arroyo et al. (PNAS, 2011 Vol. 108:5003-5008).  This rejection is moot against claim 58 in view of Applicant’s Amendment filed February 3, 2021 to cancel this claim.  This rejection is withdrawn against the remaining claims in view of Applicant’s Arguments and Amendment to the claims filed February 3, 2021.


Claim Rejections - 35 USC § 101
In the previous Office Action mailed August 4, 2020, claims 5, 50-55, 57-60, 62 and 63 were rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  This rejection is moot against claim 58 in view of Applicant’s Amendment filed February 3, 2021 to cancel this claim. This rejection is maintained against the remaining claims for the reasons of record set forth in the previous Office Action mailed August 4, 2020.  NOTE:  New claims 64 and 65 are drawn to subject matter within the scope of the rejected claims and, if present, would have been rejected in the prior Office Action.  Therefore, the instant rejection applies to new claims 64 and 65.
It should be noted that in determining whether the claims as now amended are patent eligible, the Examiner consulted with USPTO Supervisor Patent Examiner (SPE)/35 USC § 101 specialist, Christopher Babic.  After a lengthy discussion, it was determined that claims 5, 50-55, 57, 59, 60 and 62-65 are not patent eligible because the claims are directed to multiple judicial exceptions for the reasons discussed and detailed below:
The claimed invention is directed to a judicial exception without significantly more.  Independent claims 5 and 64 are generally directed to collecting data on the health status of an individual by isolating exosomal vesicles from a bodily fluid sample and measuring ncRNA biomarker pairs in the sample.  Dependent claims 50-55, 57, 59, 60, 62, 63 and 65 set forth additional steps that the measurement is accomplished by known methodologies and generic steps that further quantitate or isolate the sample obtained.

The step of isolating exosomal vesicles from a bodily fluid is well-known and routine as evidenced by Lin-Li et al. (Int. J. Biol. Sci., 2013 Vol. 9:1021-1031).  Additionally, the step of measuring (quantifying) ncRNA biomarker pairs in a sample is routine and conventional as evidenced by Li et al. (BMC Genomics, 2012 Vol. 13: pages 1-10) (of record).  
In all, Applicant has recognized the natural phenomenon that is an association between ncRNA biomarker pair expression in a sample from a healthy patient versus a subject that has a disease or disorder, and then uses previously known techniques for detecting the levels of the ncRNA biomarker pair in the sample.  Applicant has also set forth an inventive concept that is drawn to an abstract process that only manipulates data and, therefore, is not patentable.   
None of the judicial exceptions of the present application are practically applied since the claims do not have an additional element that follows the analysis of the data that is first obtained.  The judicial exceptions set forth in the claims requires steps recited at high level of generality and amounts to mere data gathering.  

When viewed as an ordered combination, the claimed limitations are directed to a judicial exception which is not patent-eligible.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately. 
Accordingly, it is maintained that the instant claims are not directed to patent eligible subject matter.

Response to Arguments
In response to this rejection, Applicants traverse and argue that the Applicant respectfully disputes the Office’s finding that it was conventional to determine the ratio of an ncRNA biomarker pair, wherein the ncRNA biomarker pair consists of two different varieties of an ncRNA.  Applicants assert that there is no art of record which discloses this step or provides evidence that it was “conventional” in the art.
Applicants argue that it was absolutely not conventional to determine the quantity of an ncRNA biomarker pair from exosomal vesicles nor was it conventional to determine the ratio of the ncRNA biomarker pair in a bodily fluid sample. Applicants argue that the ratio of the ncRNA biomarker pair in a bodily fluid sample of the present application provides useful information, which can be used, for example, to provide information on the health status of an individual.

Applicants argue that new claim 64 is directed to a method for classifying the health status of an individual. The claim further requires comparing the ratio to the ratio of the biomarker pair in a bodily fluid from a reference sample, wherein the presence or absence in a difference in the ratio between the individual and the reference sample classifies the health status of said individual. As confirmed by the data presented in the Declaration, ncRNA ratios demonstrated superior performance over both mature ncRNA expression and ncRNA fractions for all models tested in the ability to distinguish healthy individuals from those afflicted with cancer.
Accordingly, the Applicant requests that the rejection be withdrawn.

Quantify and quantification may be used interchangeably, and refer to a process of determining the quantity or abundance of a substance in a sample (e.g., a biomarker), whether relative or absolute. For example, quantification may be determined by methods including but not limited to, micro-array analysis, qRT-PCR, band intensity on a Northern blot, targeting small RNA sequencing or by various other methods known in the art.

Regarding Applicant’s specific argument that it is not conventional to determine the ratio of the ncRNA biomarker pair in a bodily fluid sample, this is not found persuasive because as discussed above, determining the ratio of a ncRNA biomarker pair in a bodily fluid sample is well-known, routine and conventional as evidenced by Li et al. (BMC Genomics, 2012 Vol. 13: pages 1-10) (of record).  Furthermore, the Specification is specific in explicitly disclosing, “The ratio of RNA variety may be determined by methods known to a skilled person”. 
While it is acknowledged that the claims recite determining the ratio of the ncRNA biomarker pair in the bodily fluid sample, the Examiner maintains that determining the ratio of a ncRNA biomarker pair in a bodily fluid sample is routine as evidenced by Li et al. (BMC Genomics, 2012 Vol. 13:pages 1-10) (of record).  In Applicant’s arguments filed 
•  ncRNA ratios significantly improve performance over mature ncRNA expression and ncRNA fractions; and 
•  ncRNA ratios have improved discriminatory power over the use of either mature ncRNA expression or ncRNA fractions.


In Applicant’s arguments filed February 3, 2021, Applicants assert that, “As is well-known to a skilled person, a ratio is the relationship between two quantities expressed as the quotient of one divided by the other. For example, the ratio of X to Y refers to the calculation of X divided by Y. This is clearly a specific calculation required by the claims”.  Applicants make other inferences but ultimately draw the conclusion that Li et al. teach results obtained from analyzing fractions and not analyzing ratios. 
The 1.132 Declaration and Applicant’s arguments are not found persuasive by the Examiner because the present Specification does not define the term, “ratio”.  Therefore, the specific descriptions/definitions of “ratio”, “fractions” and the AUC calculations provided in the Declaration are not necessarily specific to the term, “ratio” provided in the present claims.  Li et al. determine the ratio of ncRNA biomarker pairs in a bodily fluid sample (see Table 3 for example) and therefore the Examiner is of the opinion that determining the ratio of an ncRNA biomarker pair in a bodily fluid sample is well-known, routine and conventional as evidenced by Li et al.
Furthermore, even if the Specification disclosed a specific definition for the term, “ratio”, a mathematical calculation or a mathematical concept is an abstract idea and is not patent eligible.

ncRNA variants refers to a group of sequences that originate from a single ncRNA gene. Each variant differs in sequence from each other.

 For these reasons, the steps are not sufficient to transform unpatentable natural correlations into patentable applications of those regularities.  Therefore, the claims are non-statutory, and the rejection under 35 U.S.C. 101 is appropriately maintained.


Applicant’s Amendment filed February 3, 2021 necessitated a new grounds of rejection presented below:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 5, 50-55, 57, 59, 60, 62, 63 and 65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 5, 50-55, 57, 59, 60, 62 and 63 are drawn to a method for collecting data on the health status of an individual utilizing a small non-protein-coding RNA (ncRNA) biomarker pair, the method comprising: determining the quantity of the ncRNA biomarker pair in a bodily fluid sample of the individual comprising isolating exosomal vesicles from the bodily fluid sample and determining the quantity of the ncRNA biomarker pair associated with the isolated exosomal vesicles, and determining the ratio of the ncRNA biomarker pair in the bodily fluid sample, wherein the ncRNA biomarker pair consists of two different varieties of an ncRNA; wherein said two different varieties of an ncRNA are differentially sorted into exosomes and said sorting is altered based on the health status of an individual; wherein the first and second varieties are selected from the group consisting of canonical ncRNA; ncRNA trimmed at the 5’ or 3’ end and/or extended at the 5’ or 3’ end; and ncRNA with a 3’ non-templated nucleotide addition, optionally trimmed at the 5’ or 3’ end or extended at the 5’or 3’end; and wherein when said ncRNA is not an miRNA, the first variety is selected from the canonical ncRNA and the ncRNA with a 3’ non-templated nucleotide addition and the second variety is the ncRNA with a3’ non-templated nucleotide addition.

The issue is that the Specification appears to support that the ratio is altered between the first and second bodily fluid sample, but does not appear to support that sorting is altered based on the health status of an individual.  In fact, throughout the Specification it is recited, “the ratio is altered between the first and second bodily fluid 
If Applicants believe the Specification supports “sorting is altered based on the health status of an individual” the Examiner urges Applicant to point to, with particularity, where support can be found for the claims as now filed.  Otherwise, Applicant is required to cancel the new matter in reply to this Office Action.


******
Claims 5, 50-55, 57, 59, 60 and 62-65 are rejected because the specification, while being enabling for a method for collecting data on the health status of an individual utilizing a small non-protein-coding RNA (ncRNA) biomarker pair, the method comprising: determining the quantity of the ncRNA biomarker pair in a bodily fluid sample of the individual comprising isolating exosomal vesicles from the bodily fluid sample and determining the quantity of the ncRNA biomarker pair associated with the isolated exosomal vesicles, and determining the ratio of the ncRNA biomarker pair in the bodily fluid sample, wherein the ncRNA biomarker pair consists of two different varieties of an ncRNA; wherein said two different varieties of an ncRNA are differentially sorted into exosomes and said sorting is altered based on the health status of an individual; wherein the first and second varieties are selected from the group consisting of canonical ncRNA; ncRNA trimmed at the 5’ or 3’ end and/or extended at the 5’ or 3’ end; and ncRNA with a 3’ non-templated nucleotide addition, optionally trimmed at the 5’ or 3’ end or extended at the 5’or 3’end, and wherein said ncRNA is miRNA, the first variety is selected from or a method for classifying the health status of an individual utilizing a small non-protein-coding RNA (“ncRNA”) biomarker pair, the method comprising: determining the quantity of the ncRNA biomarker pair in a bodily fluid sample of the individual comprising isolating exosomal vesicles from the bodily fluid sample and determining the quantity of the ncRNA biomarker pair associated with the isolated exosomal vesicles and determining the ratio of the ncRNA biomarker pair in the bodily fluid sample, wherein the ncRNA biomarker pair consists of two different varieties of an ncRNA; wherein the first and second varieties are selected from the group consisting of canonical ncRNA; ncRNA trimmed at the 5’ or 3’ end and/or extended at the 5’ or 3’ end; and ncRNA with a 3’ non-templated nucleotide addition, optionally trimmed at the 5’ or 3’ end or extended at the 5’or 3’end; and wherein said ncRNA is miRNA, the first variety is selected from the canonical ncRNA and the ncRNA with a 3’ non-templated nucleotide addition and the second variety is the ncRNA with a 3’ non-templated nucleotide addition, and comparing the ratio to the ratio of the biomarker pair in a bodily fluid from a reference sample, wherein the presence or absence in a difference in the ratio between the individual and the reference sample classifies the health status of the individual, wherein the two different varieties of an ncRNA are differentially sorted into exosomes and the sorting is altered based on the health status of an individual, does not reasonably provide enablement for the claims as broadly recited.  This is a scope enablement rejection.
In re Wands, 8 USPQ2d 1400 (CA FC 1988).  
Wands states on page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). 
The present Specification teaches that cellular and exosomal small RNA fractions contained products from diverse classes of ncRNAs. For example, the Specification discloses that several ncRNA classes are enriched in cells, while others are over-represented in exosomes.  See Figure 1C. The Specification goes on to teach that in transformed B cell types, the class of miRNAs represents around 50% of the small RNA pool, however, in exosomes, this percentage was only 20% indicating that miRNAs are retained in cells. The Specification notes that RNA elements derived from the other ncRNA classes (i.e., tRNAs, piRNAs, rRNAs, Y RNAs, and vault RNAs) were generally enriched in the exosomes, even though the class distribution was distinct between cell types.  See FIG. 1B.  NOTE:  Figure 1C discloses no exosomal fraction for vault RNA in any cell type tested and no enrichment of exosomes for snoRNA in LCL or DLBCL cells and barely detectable levels in BL cells.  

The art teaches that miRNAs are differentially sorted into exosomes versus cells and ratios are altered based on the health status of an individual.  See Koppers-Lalic et al. (Oncotarget, 2016 Vol. 7: pages 1-13).  
The experimental evidence provided herein and in the art is only for miRNAs.  
The claims are broad to recite the measurement of ncRNAs associated with exosomal vesicles, however, as the Specification teaches, the enrichment in exosomes versus cellular ncRNA is unpredictable.  This unpredictability is also evidenced by van Balkom et al. (Journal of Extracellular Vesicles, 2015 Vol. 4: pages 1-14) who teach whereas miRNA, snRNA, scaRNA, other ncRNA and snoRNA are relatively enriched in the cells rather than the exosomes, yRNA, lncRNA, vRNA, mtRNA and mRNA fragments represented a higher percentage in exosomes than in cells.  Unpredictability is also evidenced by Koppers-Lalic et al. (Cell Reports, 2014 Vol. 8:1649-1658) who teach that 3’-end adenylated miRNAs are relatively enriched in cells, whereas 3’-end uridylated isoforms appear overrepresented in exosomes in parental cells (B cells).  A validation study using urine samples confirmed the findings.  The Specification and the art only provides experimental evidence for the claims as now presented for miRNAs.  One skilled 
The breadth of the claims is excessive with regard to using other ncRNAs as recited in the claims. The instant Specification and the art only provide guidance for miRNAs.  There is no guidance or working examples for other non-coding RNAs.  
In view of the above, undue experimentation is necessary to practice the invention over the full scope claimed.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635